Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 10/14/2022 has been entered. Applicant has amended claims 1-3, 5-8 and 10 and canceled claim 4 and 9. Currently claims 1-3, 5-8 and 10 are pending in this application.

 Response to Arguments
Applicant's arguments filed 10/14/2022 with regards to 35 U.S.C. 102 rejection of claim 10 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    426
    711
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    159
    704
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    497
    712
    media_image3.png
    Greyscale


In reply, examiner would like to point out that while applicant amended several limitations to overcome the 35 U.S.C. 112(b) rejection, new limitations including the above argued limitation is still not clear (See 35 U.S.C. 112(b) rejection below). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In the present application, when a certain role is related to one user, other users can no longer be related to this role, and one role is not allowed to be related to multiple users at the same time. According to the claimed invention, since one role can only be related to a unique user during the same period, when the permissions of a certain user related to the role have changed, the goal can be achieved by choosing to change the role permissions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also please note that the current language only recites, “one role is configured to be related to a user only during a same period”, which is not same as one role can only be related to a single unique user during the same period and other users cannot be related to the role during the same period (which applicant is appearing to argue). As a result, arguments are not persuasive and the rejection is maintained. 

Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 1 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claims 1 and 2 recite, “selecting a target object for the target rolthe role except the user currently related to the rol , and said all objects are all users who have been related to the role”. It is not clear what “the role” is referring to in the above limitation. It appears that “the role” should read “the target role”. 
2) Claim 1, 2 and 10 all recites, “one role is configured to be related to a user only during a same period”. It is not clear what “one role” is being referred to/for and how it is related to the rest of the claim. The phrase “same period” is not clear in view of the specification and applicant’s arguments. It appears that specification teaches that at any single time period, each role can only be related to a single unique user. Examiner suggest applicant to recite, “wherein each role is configured to be related to a single unique user during same period and any other user cannot be related to the same role during the same period”. 
3) Claims 1, 2 and 10 all recites, “the user is configured to obtain the operation permission of the related one role or more role”, which should read, “the user is configured to obtain the operation permission of the related one 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nack Ngue (US 2012/0240194 A1), hereinafter, “Nack”.
Regarding Claim 10, Nack discloses an authorization method form data acquired based on a role, comprising: 
selecting one or more grantees (See, Fig. 4B, Numeral 450); 
selecting a form, and displaying an authorized field used for searching form data (See, Fig. 2B), 15wherein said authorized field is a field, the field value of which comprises a role (See, Fig. 2B, “Roles), and 
displaying one or more roles in a system (See, Fig. 4B, Numerals 454 and 456 and Paragraph 0052); 
selecting a role as a target role for searching form data (See, Fig. 4B, Numerals 454 and 456 and Paragraphs 0056 and 0059); and 
getting a set of form data corresponding to the target role in the one or more field values of the form field (See, Fig. 4B, Numerals 454, 456 and 458 and Paragraphs 0056 and 0059-0061), and 
authorizing said one or more grantees an operation permission for the set of form data wherein the one or more grantees comprise a role (See, Fig. 4B, Numerals 454, 456 and 458 and Paragraphs 0056 and 0059-0061), one role is configured to be related to a user only during a same period (See, Fig. 4B, Numerals 454 and 456 and Paragraph 0052), and the user is configured to be related to the one or more roles (See, Paragraph 0055), the user is configured to obtain the operation permission of the related one role or more role (See, Fig. 4B, Numerals 454, 456 and 458 and Paragraphs 0056 and 0059-0061).

Allowable Subject Matter
Claims 1-3 and 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435